DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Response
	In response to the Remarks filed on 5/7/2021, claims 1-10, 15-23, and 27-30 remain pending and have not been amended. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (US Publication No. 2012/0218285 A1) (previously cited), further in view of Migliaccio et al. (US Publication No. 2016/0242642 A1) (previously cited).

Regarding claim 1, Crane teaches an apparatus for evaluating otolith dysfunction through the subjective horizontal and vertical testing (SHVT) of a patient (see [0007] and [0028]-[0029]), the apparatus comprising: 

an electro-mechanical controller (350) (e.g. keyboard, mouse, joystick, etc.) operable by the patient for changing position of the luminous line on the test wall (see [0046], [0054], and [0068]-[0069]); and 
a computing system (310, 320, 330, 602) adapted for measuring and analyzing at least a plurality of patient subjective visual parameters (see Figures 3 and 6 and [0046], [0050], [0052], [0054], [0067], [0069], and [0105]), 
wherein the plurality of patient subjective visual parameters are based on deviation of position of the luminous line from a predetermined reference position when the patient changes the position of the luminous line to align with the predetermined reference position by operating the controller (see [0007], [0046], [0050], [0052], [0054], [0069], and [0105]).
It is noted Crane does not specifically teach the luminous line is projected on a test wall of a test room. Further, Crane describes the luminous line being projected on a starfield background (see [0051] and [0070]) but does not specifically teach the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation. 
However, Migliaccio et al. teaches a luminous line (29) is projected on a test wall (31) of a test room and the luminous line is projected on a real life background which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Crane to include a luminous line is projected on a test wall of a test room and the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation, as disclosed in Migliaccio et al., so as to provide a target image/background that is visually interesting to the patient, thereby improving the patient’s motivation to perform the testing.
Regarding claim 2, Crane teaches the projector is operationally connected to the computing system, and the controller is operationally connected to the projector (see Figure 3 and [0043] and [0067]).
Regarding claim 5, Crane teaches the projector is adapted to be operated by an operator to set the luminous line at an inclined position with reference to the test wall at the beginning of the SHVT test (see Figure 2 and [0051]-[0052] and [0054]).
 	Regarding claim 6, Crane teaches the controller is adapted to be operated by the patient to move the luminous line from an inclined position to a perceptual vertical position (see [0046], [0054], and [0068]-[0069]).	
Regarding claim 7, Crane teaches the computing system is adapted to measure a deviation angle of the luminous line by calculating a difference between an actual vertical reference position and the perceptual vertical position (see [0050], [0069], and [0105]).

Regarding claim 9, Crane teaches the computing system is adapted to measure a deviation angle of the luminous line by calculating a difference between an actual horizontal reference position and the perceptual horizontal position (see [0050], [0069], and [0105]).
Regarding claim 10, Crane teaches the luminous line is inclined to a left side, or to a right side over the test wall (see Figure 2 and [0051]-[0052] and [0054]).
Regarding claim 15, Crane teaches a method for evaluating otolith dysfunction through the subjective horizontal and vertical testing (SHVT) of a patient (see [0007] and [0028]-[0029]), the method comprising:
projecting a luminous line (220) through at least one projector such that the luminous line is projected on a background and includes a static or dynamic image (see [0007], [0029], [0043], [0047], and [0051]);  
allowing the patient to change position of the luminous line via an electro-mechanical controller (350) (see [0046], [0054], and [0068]-[0069]); and 
computing at least a plurality of patient subjective visual parameters through a computing system (310, 320, 330, 602) (see Figures 3 and 6 and [0046], [0050], [0052], [0054], [0067], [0069], and [0105]), 
wherein the plurality of patient subjective visual parameters are based on deviation of position of the luminous line from a predetermined reference position when the patient changes the position of the luminous line to align with the said 
It is noted Crane does not specifically teach the luminous line is projected on a test wall of a test room. Further, Crane describes the luminous line being projected on a starfield background (see [0051] and [0070]) but does not specifically teach the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation. 
However, Migliaccio et al. teaches a luminous line (29) is projected on a test wall (31) of a test room and the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation (see Figure 4 and [0033], [0041], [0067], and [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crane to include a luminous line is projected on a test wall of a test room and the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation, as disclosed in Migliaccio et al., so as to provide a target image/background that is visually interesting to the patient, thereby improving the patient’s motivation to perform the testing.

Claims 3-4, 16, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane and Migliaccio et al., further in view of Davidovics et al. (US Publication No. 2015/0223683 A1) (previously cited).


Regarding claim 4, Davidovics et al. teaches the pair of tubular shaped fame of the said eye wear unit is adapted to create a tubular vision to the patient (see Figures 1-6 and [0023], [0040], and [0053]-[0055]).
Regarding claim 16, Crane teaches placing a template over the display unit to prevent the user from receiving external clues from the display bezel orientation (see [0053]) but does not specifically teach allowing the patient to wear an eye wear unit having a pair of tubular shaped frame, wherein the pair of tubular shaped frame of the said eye wear unit is adapted to create a tubular vision to the patient. However, Davidovics et al. teaches allowing the patient to wear an eye wear unit (2) having a pair 
Regarding claim 18, Crane teaches setting the luminous line at an inclined position with reference to the test wall at the beginning of the SHVT test (see Figure 2 and [0051]-[0052] and [0054]). Davidovics et al. also teaches setting the luminous line at an inclined position with reference to the test wall at the beginning of the SHVT test (see [0046], [0055]-[0056], and [0069]-[0070]).
Regarding claim 19, Crane teaches the patient remotely operates the controller to move the luminous line from the inclined position to a perceptual vertical position during the test (see [0046], [0054], and [0068]-[0069]). Davidovics et al. also teaches the patient remotely operates the controller to move the luminous line from the inclined position to a perceptual vertical position during the test (see [0046], [0055]-[0056], and [0069]-[0070]).

Regarding claim 21, Crane teaches the patient remotely operates the controller to move the luminous line from the inclined position to a perceptual horizontal position during the test (see [0046], [0052], [0054], and [0068]-[0069]). Davidovics et al. also teaches the patient remotely operates the controller to move the luminous line from the inclined position to a perceptual horizontal position during the test (see [0046], [0055]-[0056], and [0069]-[0070]).
Regarding claim 22, Crane teaches the computing system computes by calculating a difference between an actual horizontal reference position and the perceptual horizontal position (see [0050], [0069], and [0105]). Davidovics et al. also teaches the computing system computes by calculating a difference between an actual horizontal reference position and the perceptual horizontal position (see [0046], [0055]-[0056], and [0069]-[0070]).
Regarding claim 23, Crane teaches the luminous line is inclined to a left side, or to a right side over the test wall (see Figure 2 and [0051]-[0052] and [0054]). Davidovics et al. also teaches the luminous line is inclined to a left side, or to a right side over the test wall (see [0046], [0055]-[0056], and [0069]-[0070]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane and Migliaccio et al., further in view of Berme et al. (US Patent No. 9,066,667 B1) (previously cited).

Regarding claim 17, Crane teaches allowing the patient to sit on a test chair positioned towards the test wall of the test room (see [0044]) but does not specifically teach the test chair is positioned 2-10 meter away from the test wall. However, Berme et al. teaches a test chair is positioned 2-10 meter away from the test wall (see Figures 1-3 and col. 16, lines 21-38, col. 17, lines 31-47, col. 22, lines 39-52, and col. 46, lines 33-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crane and Migliaccio et al. to include the test chair is positioned 2-10 meter away from the test wall, as disclosed in Berme et al., because such a distance is within a suggested range commonly used during vision/vestibule-ocular testing.

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane, further in view of Migliaccio et al. and Neven (US Publication No. 2012/0290401 A1) (previously cited).

Regarding claim 27, Crane discloses an apparatus for evaluating otolith dysfunction through the subjective horizontal and vertical testing (SHVT) of a patient, the apparatus comprising:

an electro-mechanical controller (350) operable by the patient for changing position of the luminous line on the screen(see [0046], [0054], and [0068]-[0069]); and 
a computing system (310, 320, 330, 602) adapted for measuring and analyzing at least a plurality of patient subjective visual parameters (see Figures 3 and 6 and [0046], [0050], [0052], [0054], [0067], [0069], and [0105]), 
wherein the plurality of patient subjective visual parameters are based on deviation of position of the luminous line from a predetermined reference position when the patient changes the position of the luminous line to align with the said predetermined reference position by operating the controller (see [0007], [0046], [0050], [0052], [0054], [0069], and [0105]).
It is noted Crane does not specifically teach a head mountable apparatus including a frame and a screen integral to the frame. Further, Crane describes the luminous line being projected on a starfield background (see [0051] and [0070]) but does not specifically teach the luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation. 
However, Neven teaches a head mountable apparatus including a frame and a screen integral to the frame (see Figures 1-2 and [0017]-[0018] and [0025]). Migliaccio et al. teaches a luminous line (29) is projected on a real life background which simulates 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Crane to include a head mountable apparatus including a frame and a screen integral to the frame, the screen adapted to receive projection made by the projector, as disclosed in Neven, so as to provide a system that is portable and self-contained and can evaluate otolith dysfunction in virtually any setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Crane to include a luminous line is projected on a real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or situation, as disclosed in Migliaccio et al., so as to provide a target image/background that is visually interesting to the patient, thereby improving the patient’s motivation to perform the testing.
Regarding claim 28, Crane teaches the said projector is operated by an operator to set the luminous line at an inclined position with reference to a glass wall of the screen at the beginning of SHVT test (see Figure 2 and [0051]-[0052] and [0054]).
Regarding claim 29, Crane teaches the said controller is operated by a patient to move the luminous line from the inclined position to a perceptual vertical position (see [0046], [0054], and [0068]-[0069]). 
Regarding claim 30, Crane teaches the computing system is adapted to measure a deviation angle of the luminous line by calculating a difference between an actual .

Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018)
In response to applicant's argument that Crane and Migliaccio is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Crane and Migliaccio (as well as Applicant’s invention) are directed to diagnosing and treating vestibular disorders by evaluating a patient’s response to a visual stimulus (see Crane: Abstract and [0002]; Migliaccio: [0001]; Applicant’s specification: [0009]). Thus, Crane and Migliaccio are clearly analogous art. This is not an overly broad field of endeavor. Rather, Applicant’s argument that any reference not concerned with SHVT testing is nonanalogous is art is an unreasonably narrow interpretation of the field of endeavor (see MPEP 2141.01(a) and In re Bigio, 381 F.3d 1320, 72 U.S.P.Q.2d 1209 (Fed. Cir. 2004) for determining field of endeavor). 
Moreover, the Examiner contends that the problems Applicant was confronting, as outlined in paragraphs [0004]-[0008], do not appear to be related to or resolved by the claim limitation (i.e. “real life background which simulates conditions faced by the patient in daily life and includes a static or dynamic image of a scene or a situation”) to which Migliaccio is relied upon to teach. In particular, [0008] describes “[a]lso, none of the apparatus used to carry the tests as described above are able to provide real life .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791